In a declaratory judgment action, the defendant insurance companies appeal from an order and judgment of the Supreme Court, Suffolk County, entered October 15, 1970, and from an order of the same court, entered March 2, 1971, which held that the injuries sustained by defendant Dorothy Graseck on a minibike owned by the plaintiffs rendered defendant Fireman’s Fund liable under the uninsured motorists’ clause of its policy and the other insurance companies liable under their homeowners’ liability policy, and denied a motion to vacate the judgment and for a new trial. Judgment and orders affirmed, with costs to the plaintiffs-respondents. (See, Lalomia v. Bankers & Shippers Ins. Co., 35 A D 2d 114). Rabin, P. J., Hopkins, Martuseello, Latham and Shapiro, JJ., concur.